PER CURIAM.
“An injunctive order should never be broader than is necessary to secure the injured party, without injustice to the adversary, relief warranted by the circumstances of the particular case. The order should be adequately particularized, especially where some activities may be permissible and proper.” Clark v. Allied As*1247socs., Inc., 477 So.2d 656, 657 (Fla. 5th DCA 1985) (citing Moore v. City Dry Cleaners & Laundry, Inc., 41 So.2d 865, 871 (Fla.1949)). See also Angelino v. Santa Barbara Enters., LLC, 2 So.3d 1100, 1104 (Fla. 3d DCA 2009) (“Injunctions must be specifically tailored to each case and they must not infringe upon conduct that does not produce the harm sought to be avoided.”). Accordingly, paragraphs 12.b.iii. and iv. of the preliminary injunction are stricken. The preliminary injunction is otherwise affirmed, without prejudice to litigation de novo of any question of personal jurisdiction.
Affirmed in part, reversed in part.
BENTON, C.J., THOMAS, and SWANSON, JJ., concur.